Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/705577 
    
        
            
                                
            
        
    

Parent Data15705577, filed 09/15/2017 is a continuation of PCT/EP2016/055484, filed 03/15/2016 claims foreign priority to PCT/CN2015/074269, filed 03/16/2015 claims foreign priority to PCT/CN2015/074854, filed 03/23/2015 claims foreign priority to PCT/CN2015/084480, filed 07/20/2015 claims foreign priority to PCT/CN2016/074012, filed 02/18/2016

Final Office Action
Claims 39-70 are pending.
Claims 39-44 and 64 read on elected species. 
Claims 45-63 and 65-70 were withdrawn from considerations as non-elected invention.
No claim is allowed.

Elected Invention

Applicants elected, without traverse, Group I, claims 39-44 and 64-70 drawn top pharmaceutical composition. 

Elected Species

Compound 1 and 2 (pages 13 and 14 of the specification.
Applicants elected the pharmaceutical composition of combination of TLR7 agonist, [(lS)-l-[(2S, 4R, 5R)-5-(5-amino-2-oxo-thiazolo [4,5-d]pyrimidin-3-yl)-4-hydroxy-tetrahydrofuran-2-yl]propyl] acetate, (compound 1, table 1, page 13) having the following structure:


    PNG
    media_image1.png
    182
    200
    media_image1.png
    Greyscale

and the HBV capsid assembly inhibitor, 3-[(8aS)-7-[[(4R)-4-(2-chloro-3-fluoro-phenyl)-5-ethoxycarbonyl-2-thiazol-2-yl-l,4-dihydropyrimidin-6-yl]methyl]-3-oxo-5,6,8,8a-tetrahydro-lH-imidazori,5-alpyrazin-2-yll-2,2-dimethyl-propanoic acid (compound 2, table 1), having the following structure:

    PNG
    media_image2.png
    348
    236
    media_image2.png
    Greyscale


Claims 39-44 and 64 were examined.


Response to Remarks
Applicants response filed on 12/18/2020 acknowledged.   In response to IDS, the references which are submitted with IDS (Information disclosure Statement) are considered by the Examiner.   Elected invention was group I, claims 39-44 drawn to composition.  In regards to priority, Cho et al. was first published on Dec. 25, 2013.  Priority of this application is 03/23/2015.   




Applicant’s claimed invention

Applicant’s claimed invention (claim 39) is to pharmaceutical composition combination of two ingredients: a TLR7 agonist (current examination is of a specified structure, the elected species as 


    PNG
    media_image3.png
    174
    191
    media_image3.png
    Greyscale

and a HBV capsid assembly inhibitor, (also under examination is a specified structure as elected, and confirmed by the Examiner).


    PNG
    media_image4.png
    323
    248
    media_image4.png
    Greyscale

elected capsid assembly inhibitor

Applicant’s claims 40 - 42 and 64 recite specific species falling within the genus(es) of claim 39.

Applicant’s claims 43 and 44 further add an antiviral agent, one of which is lamivudine, to the combination.

Elected Species: 
Page 13 of spec and 14 of the specification and Example 6.The examination was not extended to any other species. Elected species was searched.  
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Applicants Invention
Applicant’s invention is directed to compositions and methods for treating hepatitis B virus infection. In particular, the present invention is directed to a combination therapy comprising administration of a TLR7 agonist and an HBV capsid assembly inhibitor for use in the treatment of chronic hepatitis B patient. (Abstract).  [0012] and fig.1. Example 6 represents elected invention, combination of the composition of the compound 1 and compound 2). 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 39-44 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over M. H. Cho et al (First published, 25 December 2013, Journal of viral Hepatitis, 2014, 21, 843-852,  https://doi.org/10.1111/jvh.12214; 892 ref.)
, Webber et al (US Patent 7,560, 544; also published as US20060160830), and Funk, E., et al. Tickling the TLR7 to cure viral hepatitis. J Transl Med 12, 129 (2014). https://doi.org/10.1186/1479-5876-12-129, 892 ref).  These references teach pharmaceutical compositions of the combination of TLR7 agonist and HBV capsid assembly inhibitor, which embraces Applicants claimed invention.  See the entire documents. See the entire documents.

Determining the scope and contents of the prior art (MPEP 2141.01)


Cho teaches capsid structure is crucial for the maturation and maintenance of the stable hepatitis B virion. Therefore, chemicals that inhibit capsid assembly might potentially act as potent antiviral compounds. However, only a few chemicals are known to block the capsid assembly process and further viral proliferation.  Capsid assembly inhibitors that act against hepatitis B virus (HBV). The combinatorial effects of these assembly inhibitor chemicals with lamivudine and revealed that, in combination, they have synergistic inhibitory effects on decreasing viral concentration. These inhibitors could be utilized as an effective combination treatment against HBV infection.
Cho teaches that inhibitor candidates and lamivudine exhibits synergistic effect
(Figure S2A). (Table S3).   Compounds exhibited moderately synergistic or near‐additive effects in combination with lamivudine.  After testing various BCM‐599 to lamivudine ratios (Table S4, Figure S2B).
Cho teaches effects of adding BCM‐599 to a fixed amount of lamivudine (Figure S2C). In the IC50 concentration of lamivudine (=0.07 μm), additional treatment of 0.07 μm and 0.14 μm BCM‐599 was further able to reduce the viral concentration by 27% and 40%, respectively. These results show the potential of BCM‐599 as a drug synergist.   A new class of HBV capsid assembly inhibitors demonstrating potent inhibitory effects on capsid assembly, antiviral activity against HBV. See table 1 on page 847. 
Cho teaches the combinatorial effects of said capsid assembly inhibitors with the antiviral compound Lamivudine, demonstrating synergistic inhibitory effects on decreasing viral concentration of HBV (page 848 and Figure S2A). 
Cho teaches capsid assembly is crucial to the completion of the viral life cycle, and therefore, it is a potentially potent antiviral target and is particularly true for HBV because reverse transcription of the HBV genome is carried out inside the capsid BCM‐599 is a candidate HBV capsid assembly inhibitor. In addition, BCM‐599 can act synergistically with lamivudine. 
synergistically with lamivudine, one of the major anti‐HBV drugs. These findings suggest that BCM‐599 could be utilized in combination with lamivudine or other nucleoside analogues to treat HBV infection combination with other polymerase inhibitors (e.g. Adefovir, Tenofovir) in a similar synergistic manner. (Discussion).
In regards to claims 43 and 44, Cho teaches combination with other polymerase inhibitors such as Adefovir, Tenofovir, claims 43 requires an addition antiviral agent and 44 requires the compounds in combination Lamivudine, Adefovir, Tenofovir which are in instant claim 44.  However, elected species was considered, not other species in claims. 
In regards to claim 64, Cho teaches a composition comprising an HBV capsid assembly inhibitor for the treatment of HBV infection, alone or in combination with Lamivudine (DOVATO) Lamivudine, Adefovir and Tenofovir but does not teach a composition comprising a TLR7 agonist.
A person ordinary skilled in the art at the time the invention was filed would have added an agent which is the derivative of known compound as taught by Webber which differs mainly in containing a propyl group. 

Ascertainment of the difference between the prior art and the claims
While Cho et al. teaches a composition comprising an HBV capsid assembly inhibitor for the treatment of HBV infection, alone or in combination with Lamivudine (DOVATO) Lamivudine, Adefovir and Tenofovir, does not teach explicitly a composition comprising a TLR7 agonist as instantly claimed.
In regards to claim 39-44 and 64, Webber et al. teaches that compounds and composition can be used for treating or preventing a hepatitis C virus infection in a patient in need thereof (Claims 10 and 11). The compound of Webber differs from elected species mainly in not having propyl group.

    PNG
    media_image5.png
    167
    170
    media_image5.png
    Greyscale
Claim 10. US 7,460544
    PNG
    media_image1.png
    182
    200
    media_image1.png
    Greyscale


It teaches method of treating or preventing a hepatitis C virus infection in a patient in need thereof (Claim 12 and Lines 4-15, col. 39).  It teaches It also teaches the composition of the claimed compound in claim 7 (some compounds of claim 7). Webber et al.  (US ‘544) teaches that these compounds can be administered in combinations with other therapeutic agents (Lines 63-65, col. 40). It teaches combination therapy
It teaches compounds of formula II (col II) which are TLR7 agonists 3, 5-disubsitituted and 3, 5, 7-trisubstituted-3H-oxazolo and 3H-thiazolo [4, 5-d] pyrimidin-2-one compounds and prodrugs thereof. Compound 8 in table 1. 
It teaches combination therapy, additional therapeutic agent (i.e. therapeutic agent other than claims 1-12, which includes claimed compound.  Additional therapeutic agents can be include anti-inflammatory agent, HCV specific, or demon anti- HCV activity and many others (see lines 20-67, col. 41-col. 45). 
A person ordinary skilled in the art at the time the invention was filed would have added an agent which is the derivative of known compound as taught by Webber which differs mainly in containing a propyl group. 
Since Webber teaches TLR7 agonist, the compound and pharmaceutical composition of the compound thiazole pyrimidine compounds teaches that these compounds can be administered in combinations with other therapeutic agents.  Elected invention is considered obvious because Funk further show TLR7 agonists and their applications and uses. TLR7 signaling and figure 2 for selective TLR 7 antagonists in chronic viral.

Funk teaches that selective TLR7 agonists are ideal in the treatment of hepatitis viruses in particular in the treatment of hepatitis B. It teaches TLR agonists for chronic hepatitis B infection (page 6) wherein GS-9620, a selective oral agonist of TLR induced prolonged suppression of HBV DNA in both serum and liver, (right column on page 6, 2nd para). Funk suggests TLR7 agonists in adjuvant therapy for the treatment of HBV infection (Figure 1 on page 2) and conclusions on page 6.  See figure 1 for selective TLR7 signaling and figure 2 for selective TLR 7 antagonists in chronic viral hepatitis.
Funk et al. concludes that selective TLR7 agonists, which generate endogenous type I interferons and could thus aid in augmenting spontaneous and therapeutic clearance of hepatitis viruses. Adjunctive treatment with such agents may allow for shorter, less toxic, and less expensive courses of antiviral therapy. This approach, if successful, will have a tremendous impact on the public health burden of chronic liver diseases, wherein HCC and death due HCV and HBV infections are common.  (Conclusion).
Therefore, selective TLR7 agonists are ideal in the treatment of hepatitis viruses and teaches selective TLR7 signaling and figure 2 for selective TLR 7 antagonists in chronic viral hepatitis.as taught by Funk et al. 
A person skilled in the art would apply the teachings of Cho et al., Webber et al. and Funk et al to make a combination of pharmaceutical compositions of the compounds of elected species (structures of both cited above) at the time the invention was filed with reasonable expectation of success as cited above.

Finding of Prima Facie Obviousness Rational and Motivation (MPEP §2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed with reasonable expectation of success to combine the pharmaceutical compositions of TLR7 agonist and HBV capsid assembly inhibitor as taught by Cho which teaches a composition comprising an HBV capsid assembly inhibitor for the treatment of HBV infection, alone or in combination with other compounds including Lamivudine. A person skilled in the art skill would be motivated to combine known TLR7 agonist for the treatment of HBV and HBV capsid assembly inhibitor to inhibit the progression of HBV with the expectation of possible synergistic inhibitory effects on the viral concentration of HBV combined with Lamivudine or its derivatives, in order to achieve an additive effect in the successful treatment of HBV.  
A person skilled in the art would be motivated at the time the invention was filed to combine the disclosed known TLR7 antagonist, because it is effective as adjuvant therapy in the treatment of HBV with the known HBV capsid assembly inhibitor, which is used to inhibit the progression of HBV and may have s selective TLR7 agonists are ideal in the treatment of hepatitis viruses  and teaches selective TLR7 signaling and figure 2 for selective TLR 7 antagonists in chronic viral hepatitis.as taught synergistic results.  The combination is known for the treatment of HBV.  
A person ordinary skilled in the art would add compound of Cho et al. because Webber teaches addition of other therapeutic compound to prepare pharmaceutical composition.  TLR7 compound is not exactly the same. TLR7 compounds as taught by the prior art property of the compound remains the same. The substituent are at different positions and different point of attachment.  These differences would have been obvious to one skilled in the art with the expectation of similar properties which was expected and obtained.  No Unexpected or unobvious results were seen for instant combination and 
Instant specification discloses combination of compound 1 and 2 as elected species.  In example 6 this combination is disclosed.  No unexpected results were 
Combination therapy is a routine practice in medicine. The combinations may produce an effect somewhat greater than the sum of their separate effects, the idea of combining them would flow logically from the teachings of prior arts; therefore, a claim to their joint use is not patentable. In re Crockett, 126 USPQ 186 (CCPA, 1960).
	Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  
recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.

Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  KSR, instructs courts to take a more “expansive and flexible approach” in determining whether a patented invention was obvious at the time it was made. 550 U.S. at 415.   In particular, the Court emphasized the role of “common sense”. “Rigid preventative rules that deny fact finders recourse to common sense … are neither necessary under our case law nor consistent with it.” Id. at 421. See Wyers v. Master Lock Co, 95 USPQ2d 1525, (Fed. Cir. 2010). 
It is prima facie obvious to combine the constituents of the compositions taught by the prior art for the same purpose as taught by the prior arts in order to form a new composition for the same purpose. In re Kerkhoven, 205 USPQ 1069 (CCPA, 1980).  See In re Crokett, 126 USPQ 186 (CCPA, 1960).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.”  United States v. Adams, 383 U.S. 49, 50-51 (1966). Cited in KSR Int. Co. v. Teleflex Inc, 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385 (2007).  The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”  KSR, supra.   
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale maybe expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law, please see In re Fine, 837 F.2d 1071, 5 USPQ2di596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In reKotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403,7 USPQ2d 1500,1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings). Furthermore, MPEP 2144 teaches that the strongest rationale for combining references.
	              Claimed invention is considered obvious because two known compounds which individually demonstrate antiviral activity against HBV could be combined in a composition with compounds with similar activity such as taught by the prior art Lamivudine, in order to achieve an additive or synergistic effect for inhibiting or suppressing the progression of HBV, with the expected result of a composition suitable for the treatment of HBV infection.   Even if elected compound TLR7 agonist is not exactly the same and differs in having an addition propyl group in Lamivudine, a person skilled in the art would consider combining the compounds similar to Lamivudine or its derivatives to make a pharmaceutical composition as instantly claimed.  See MPEP 2144.06 where combination of equivalents for the same purpose is discussed. It is prima facie obvious to combine two compositions each of which is taught by the prior art to be 
		
	In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
 Primary Examiner, Art Unit 1628